Citation Nr: 0421247	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for dysplasia of the 
cervix.  


REPRESENTATION

To be clarified

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1996 
to May 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In January 2003, and again in October 2003, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a December 2002 letter, the veteran stated that she wanted 
to have a videoconference hearing at the St. Louis RO instead 
of the Chicago RO since she lived only 15 minutes away from 
St. Louis.  A hearing was scheduled for her in July 2003.  
She did not appear. 

In July 2003, the veteran filed a motion pursuant to 38 
C.F.R. § 20.702c (2) (2003) to reschedule a personal hearing 
before the Board, indicating that her service representative 
did not have an opportunity to review her file.  On August 5, 
2003 the motion was granted by the undersigned Veterans Law 
Judge.  In June 2004, the veteran was informed that she was 
scheduled to appear at a hearing before the Board in July 
2004.  She did not appear.  

It appears that the veteran's records are filed under two 
different last names, and that she has had a recent change of 
address.  The Board notes that the veteran sent a letter to 
the RO in St. Louis in October 2003, indicating an address 
for her that is different from the address used by the RO to 
notify the veteran of her hearing.  Because the hearing 
notice letter was sent to an apparently incorrect address, 
the Board cannot conclude that the veteran received notice of 
the hearing.  The case is therefore remanded to the RO so 
that it may reschedule the hearing and send notice of the 
hearing to the veteran's current address.

In addition the Board notes that there is correspondence in 
the veteran's file from AMVETS dated in October 2003, 
regarding her claim.  The representative noted that the 
AMVETS representative in St. Louis did not have the veteran's 
file in time for her hearing and that the hearing was to be 
rescheduled.  The name by which the representative referred 
to the veteran is different from the name used to schedule 
her hearing.  A power of attorney appointing that 
organization as the veteran's representative is not in the 
veteran's claims file.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  In addition, the RO 
should verify if the veteran has secured 
representation with a service 
organization and ensure that, if so, a 
power of attorney recognizing her 
representative is in the file.  

2. The RO should schedule the veteran for 
a videoconference hearing before the 
Board at the St. Louis RO, and provide 
her with notice of the hearing at her 
current address of record.  

3.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order. The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



